ATTORNEY GRIEVANCE COMMISSION                                                                IN THE
OF MARYLAND                                                                                  COURT OF APPEALS
                                                                                             OF MARYLAND
                                        Petitioner,
                                                                                             Misc. Docket AG No. 33
v.                                                                                           September Term, 2018

ALEXANDER FERNANDEZ

                                       Respondent

                                                                                  ORDER

                    Upon Consideration of the Joint Petition of the Attorney Grievance Commission

of Maryland and Respondent, Alexander Fernandez, to disbar the Respondent from the

practice of law for violations of Rules 1.15(a) and 8.4(a), (c) and (d) of the Maryland

Rules of Professional Conduct, and the record herein, it is this 26th day of November,

2018,

                    ORDERED, by the Court of Appeals of Maryland, that the Respondent, Alexander

Fernandez, be disbarred from the practice of law in the State of Maryland; and it is further

                    ORDERED, that the Clerk of this Court shall strike the name of Alexander

Fernandez from the register of attorneys in the Court and certify that fact to the trustees

of the Client Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals

in this State in accordance with Maryland Rule 19-762(b).


                                                                                      /s/ Clayton Greene Jr.
                                                                                      Senior Judge
 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document " authentic.




                           2018-11-26 10:40-05:00




 Suzanne C. Johnson, Acting Clerk